DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The amendment filed on April 5, 2022 has been entered. Claims 1, 2, 4, 5, and 7-10 remain pending in the application. 
	Applicant’s amendment to claim 1 has successfully overcome the rejection of claims 1-10 under 35 USC 112(b) of the non-final Office action mailed January 5, 2022 and have therefore been withdrawn.
	Applicant’s arguments regarding the Office’s interpretation of: first transmission mechanism, driving source, and air providing device have been considered but not found persuasive. Applicant argues that a person having ordinary skill in the art would understand that the recitations have sufficient meaning as to the structures that perform these function however fails to set forth what such specific structural meanings are much less provide evidence in support thereof. Thus, Applicant’s assertion is merely an assertion. There is no dictionary definition of the terms and the terms has no generally understood meaning in the prior art that provides evidence that the term as an art-recognized structure to perform the claimed function. Accordingly, the terms first transmission mechanism, driving source, and air providing device are still interpreted under 35 USC 112(f) as outlined in the non-final Office action mailed January 5, 2022.
	Since claim 1 has been amended to include the limitations of claim 3, the “second transmission mechanism” is no longer interpreted under 35 USC 112(f).

Allowable Subject Matter
Claims 1, 2, 4, 5, and 7-10  are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record when considered as a whole, alone or in combination, fails to neither teach nor render obvious the particular combination of claim 1 including: the shell further comprises: a damper bottom cover; a base, arranged at one side of the damper bottom cover, the second gear and the plurality of rotating members being arranged between the base and the damper bottom cover; and the peripheral wall portion being arranged at one side, backing to the damper bottom cover, of the base; and a damper top cover, arranged at one end, away from the base, of the peripheral wall portion; and an air inlet port being arranged on the peripheral wall portion or the damper top cover.
Specifically, Wang (CN10-6766569) teaches many of the limitations of claim 1 as outlined in the non-final Office action mailed January 5, 2022 but fails to disclose the shell further comprises: a damper bottom cover; a base, arranged at one side of the damper bottom cover, the second gear and the plurality of rotating members being arranged between the base and the damper bottom cover; and the peripheral wall portion being arranged at one side, backing to the damper bottom cover, of the base; and a damper top cover, arranged at one end, away from the base, of the peripheral wall portion; and an air inlet port being arranged on the peripheral wall portion or the damper top cover. Without some teaching suggestion or motivation in the art one skilled in the art would not be motivated to modify the prior art as claimed without improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/Primary Examiner, Art Unit 3763